Supreme Court of Florida
                                 ____________

                                No. SC21-440
                                 ____________

 IN RE: AMENDMENTS TO THE FLORIDA RULES OF JUVENILE
              PROCEDURE—FORM 8.989.

                              September 9, 2021

PER CURIAM.

     This matter is before the Court for consideration of proposed

amendments to the Florida Rules of Juvenile Procedure. See Fla. R.

Gen. Prac. & Jud. Admin. 2.140(b)(1). We have jurisdiction. See

art. V, § 2(a), Fla. Const.

     The Florida Bar’s Juvenile Court Rules Committee (Committee)

filed a report proposing amendments to form 8.989 (Advisory Notice

to Minor). The Committee and the Board of Governors of The

Florida Bar approved the proposed amendments. The Committee

published its proposal for comment prior to filing it with the Court,

and no comments were received. After the Committee filed its

report, the Court published the proposal for comment, and no

comments were received.
     Having considered the proposed amendments, the Court

hereby amends Florida Rule of Juvenile Procedure form 8.989

(Advisory Notice to Minor) as proposed by the Committee with a

minor modification.

     First, form 8.989 (Advisory Notice to Minor) is amended by

replacing “48 hours” with “3 business days” in the fifth paragraph

to conform with section 390.01114(6)(b)1, Florida Statutes (2020).

     Additionally, language is added to the form providing that if

the hearing and decision have not occurred within three business

days, the minor may petition for a hearing to the chief judge of the

circuit, who must ensure a hearing is held within 48 hours after

receipt of the petition and an order is entered within 24 hours after

the hearing.

     Finally, to conform with section 390.01114(6)(a), we amend

form 8.989 to inform the minor that upon request, counsel must be

provided to the minor at least 24 hours prior to the court

proceeding.

     Accordingly, we amend the Florida Rules of Juvenile Procedure

form 8.989 as reflected in the appendix to this opinion. New

language is indicated by underscoring; deletions are indicated by


                                -2-
struck-through type. The amendments to the rule shall become

effective October 1, 2021, at 12:01 a.m.

     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Juvenile Procedure

Candice K. Brower, Chair, Gainesville, Florida, Matthew Charles
Wilson, Past Chair, Juvenile Court Rules Committee, Tallahassee,
Florida, Joshua E. Doyle, Executive Director, and Mikalla Andies
Davis, Staff Liaison, The Florida Bar, Tallahassee, Florida,

     for Petitioner




                                -3-
                                 Appendix

FORM 8.989. ADVISORY NOTICE TO MINOR

                         ADVISORY NOTICE TO MINOR
[Case No.: ..........]

YOU ARE NOTIFIED as follows:

YOUR CASE NUMBER APPEARS AT THE TOP OF THIS FORM.
KEEP IT IN A SAFE PLACE. YOU CAN NOT GET INFORMATION
FROM THE CLERK WITHOUT YOUR CASE NUMBER.

YOU HAVE BEEN GIVEN A COPY OF THE SWORN STATEMENT
YOU SIGNED WITH YOUR TRUE NAME. KEEP IT IN A SAFE
PLACE. YOU MAY NEED TO SHOW IT AND THE FINAL JUDGMENT
IN YOUR CASE TO YOUR DOCTOR BEFORE TERMINATING YOUR
PREGNANCY.

All information in your case is confidential. No papers will be sent
to your home, and you will be contacted by this court only through
the method you elected in the petition. Your name will not be on
your court papers.

If you would like an attorney to help you with your case, the court
will appoint one for you at least 24 hours before the court
proceeding at no cost to you. Your attorney will receive notices
about your case so he or she can prepare for and attend hearings
with you. You may also name someone else you trust to receive
notices for you. You can also contact the clerk of court yourself to
check on your case.

You have a right to a hearing and a decision on your case within 48
hours3 business days of filing your petition unless you or your
attorney waives this right or asks for an extension of time. If this
time limit is not met, you have the right to ask the clerk for a form
that will allow your doctor to perform a termination of pregnancy
without notifying a parentpetition for a hearing upon the expiration
of the 3 business day period to the chief judge of the circuit, who
must ensure a hearing is held within 48 hours after receipt of your
petition and an order is entered within 24 hours after the hearing.

                                   -4-
If the court dismisses your petition, you have the right to appeal.
You will be given information regarding how to proceed with an
appeal, and if you would like an attorney to help you with an
appeal, you may request that the court appoint one.

I certify that I have given a copy of this advisory form to the minor.



Dated:

                                 Clerk of Court
                                            County Courthouse
                                                , Florida




                                 -5-